Case 1:19-cv-10771-WGY Document1 Filed 04/30/19 Page 1 of 6

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

(Write the full name of each plaintiff who is filing this complaint.
If the names opal the plaintiffs cannot fit in the space above,

UNITED STATES DISTRICT COURT

for the

District of Massachusetts

Case No.

 

(to be filled in by the Clerk's Office)

 

Plaintiff(s)
Jury Trial: (check one) Yes [No

please write "see attached" in the space and attach an additional

page with the full list of names.)

(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page

with the full list of names.)

ee oe iar se 2
Defendant(s) = Qo = aa
oa uJ a
150 oO ai
DoS am
I 2 ow
Zo = 7
me » Ss
co
~ s nm mi
COMPLAINT FOR A CIVIL CASE =

 

)
)

)

)

)

)

)

-V- )
)

)

)

)

)

)

)

The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed.

ii Kobhsn Taylor,

Street Address

City and County Bogen. cin te BS SIR

State and Zip Code ES} Z - 7
Telephone Number ne hg ce Gee F?.

Z

E-mail Address GE LL T LOC LMA VA LE

   

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

Page | of 5
Case 1:19-cv-10771-WGY Document1 Filed 04/30/19 Page 2 of 6

Pro Se | (Rev. 09/16) Complaint for a Civil Case

Defendant No. 1]

 

 

 

 

 

 

| Nome Bank.ot New Yor&,MeLllal)
Job or Title (if known) ‘ . )
Street Address Wl / fp) Sf
City and County Maz Ul VAL, fn
State and Zip Code NV yY, Sf) QF
Telephone Number Z/Z- SOE, ~f ora

E-mail Address (if known)

Defendant No. 2

 

Ba) witil Whe (7AAGE

 

 

 

 

 

Name

Job or Title @known) EGG Cod tli pLltl!—Y455¢¢ MG
Street Address Zz SPL De, Wi Ex. ef
City and County OI / Oehfeo

State and Zip Code FE, f. 7, 3d L Of VW)

Telephone Number og 77 7, 4 HY Ss f 7

E-mail Address (if known)

Defendant No. 3

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 4

 

 

Sashat Agllea _

12 Nett} Ly fan Sree.
Char floptl se
NG, 2BZ55

 

 

 

Select: at/4ol 2

 

 

 

 

 

Name

Job or Title (if known)

Street Address £. f?. LOC bd a. 50
City and County Salt LaFE C1ZV
State and Zip Code WT PY ICOB-2OD?
Telephone Number 1-20 /- LZ Be 3S G3Q

E-mail Address (if known)

 

 

Page 2 of 5
Case 1:19-cv-10771-WGY Document1 Filed 04/30/19 Page 3 of 6

5, Aostin , Oe?
Pregn KA/fy
224 Vader nae fC.

WINE M4 22/AG
Ol PLT CLE

6) José C2 IEE
Nat harzan Ge eeR MG (ln
2 AP MANT(ENMIE
695/07), WOH C2/LP
O17 2-9 3/5

7) Aa pd¢l! Ta EA) »

° Day Niib) Wal ,gagZ :
W925 fence Ie LN Bie)
WA Cabfas KL.
°AO- GS-5 AE

? ER ey 4
: ? IAL) / |
Pe AL
SIT BEBE H0d/)
Case 1:19-cv-10771-WGY Document1 Filed 04/30/19 Page 4 of 6

Pro Se ] (Rev. 09/16) Complaint for a Civil Case

i.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
Federal question Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship

I. The Plaintiff(s)

 
 
 
 
 

a. If the plaintiff is ani?
The plaintiff, (name)
State of (name)

b. If the plaintiff is a cérporation
The plaintiff, (name) , is incorporated

 

under the laws of the State of (name) ,

 

and has its principal place of business in the State of (name)

 

(if more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

a. If the defendant is an individual

       
 

The defendant, (name)

the State of (name) ws L) 2)
(foreign nation) \ :

, is a citizen of

Or is a citizen of

Page 3 of 5
Case 1:19-cv-10771-WGY Document1 Filed 04/30/19 Page 5 of 6

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

Ill.

 

b. If the defendant is a corporation
The defendant, (name) , is incorporated under
the laws of the State of (name) , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation) ,

 

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake-is more than $75,000, not counting interest and costs of court, because (explain):

 

Statement of Claim
Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was

involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and

write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.
A loaf) eT) NWPAAVIAL) AS SCC SteL CBO KD
aUitin , TESA CAP CLA 61d, (VO) MEE

wrt /
Ba DE Al LUAEL EEG At Liz Nt teed

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim’you are entitled to actual or

punitive money damages.
BBY EEC OF Cl
Altered doco al s aya CUS b a

CMA GEMAY CLly 12, hea

Page 4 of 5
Case 1:19-cv-10771-WGY Document1 Filed 04/30/19 Page 6 of 6

Pro Se } (Rev. 09/16) Complaint for a Civil Case

 

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk's Office may result

in the dismissal of my case.

Date of signing: 4pey4 —- .

Signature of Plaintiff
Printed Name of Plaintiff

For Attorneys

Date of signing:

ox thf,

  

 

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

 

 

 

 

 

 

 

 

Page 5 of 5
